Title: To Thomas Jefferson from Joseph St Leger d’Happart, 11 June 1808
From: d’Happart, Joseph St Leger
To: Jefferson, Thomas


                  
                      Sir,
                     PhiladelphiaDebtor’s-appartment June 11th 1808
                  
                  The more my Sorrow increases, or the more justice is postpon’d; the more myself & family, approaches to the spot of misery, by still being retain’d, under the pressure of intrigues & infamy, the more I hope your Excellency! will listen to my grievances and order my sentence, be immediately pronounc’d.
                  My affliction arises from most un-numerable loses & calamities, since my emigration from france; since the death of my King; since the entire massacre of my family, but especially since my lamentable acquaintance with L: F: Babin, lately absconded from france, as a monster & now persecuting me in this country, Since nearly two years: and since these last nine months, I have been Sighing, beyond the gloomy walls of this Prison, Babin & his attornies, (A: J: Dallas & Peter S: Duponceau) having jointly determin’d, to ruin me & family and by excess of false accusations, conceal’d plots and secret perfidy, compell my expiring in this confinement, by either the fatality of a dagger or dread of poison.
                  If we were under the reign of a Robirtspierre, I would apprehend, but as I still persist to believe, this Government in-capable of encouraging any rigor and depravity; besides my application to Judge Peters, whom, the attornies of my opponent, have tried to lead into a labyrinth of prejudices, I take the liberty to implore your Excellency! as the source of benevolence & equity, that my trial should no more be postpon’d.
                  I am naturaliz’d a citizen of the Unit’d-States, Since 1797. & recommended for the Law-service by Gal. B. Lincoln & late Gal. H. Knox, and married in 1800. the younghest daughter of the late Maj: Gal. William Thompson.
                  My demand against Babin, is upwards Twenty-two thousand & odd Dollars, but having (owing to the sad ignorance of the first Lawyer I employ’d, Samuel Shoemaker) confes’d judgment of 8900$ in favor of the said Babin, my claim against him, becomes nul and his, as good as if legitimately due to him.
                  To get discharg’d from this distressing & un-lawful debt, I have applied for the benefit of the insolvent-act, before the District-court, Judge Peters, and Messrs: Wm. Lewis, Jn. Milnor, and John P. Ripley, are my attornies; but said Babin and Messrs. Dallas & Duponceau, describing me, under the most contemptible reports, my feelings are immolated, each time I have to appear: and they objecting, to our developing facts, as they honestly exist, the Judge has not had it, as yet, in his power, to dissipate those obscure clouds, so as to decide, which of course creates the delays I complain of and which delays, I beg,—pray,—& most ardently Sollicit your Excellency! to forbid.
                  Nothing but the Truth I have & wish to relate, but its Strength, frightening my opponent & his attornies, they daily forge the most degrading pretexts, to have matters adjourn’d and use the most irritating epithets, to support their gross pursuit. Their conduct & language, have been beyond imagination, as to scandal, mis-representation & infamy: and as well dispos’d Judge Peters! may be, to award, whether I have act’d uprightly or whether I am guilty of all the horrors used at the bar, by Messrs. Dallas & Duponceau, how can it come to its maturity, where those men, keeps wandering from one falsehood to a deceit or from a fraudulent strategem to a higher degree of deceitfulness?
                  In the mean time, I am ruined in toto,—and still in captivity. My worthy woman confin’d on her dead-bed, and my interesting Infants expos’d, to the unfeeling-care of Strangers. We have nothing remaining on earth, and have Surrendered every fraction, &ca. to my creditors, since the 28th December 1807.
                  And it is in consequence of so many perplexities & vicissitudes, that I do most earnestly invoke your Excellency! to oppose to those repeated obstacles & aggressions to the Law, so as I may obtain, an immediately opportunity of disclosing to the Court, every Spark of my Comm-Connexion with said Babin, and enable the Judge, to decide, whether I ever was culpable, or whether I am innocent and deserving to be instantly liberat’d & save my family from further injury or deeper poverty. 
                  I have the Honor to be, your Excellency!’s most obedient very Humble Servant
                  
                     St: Leger d’Happart 
                     
                     
                  
               